Citation Nr: 9910192	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a hearing loss disability.


REMAND

This issue was previously remanded in April 1998.  At that 
time the Board requested a VA examination and an opinion as 
to whether it is as likely as not that the bilateral hearing 
loss is related to the inservice noise exposure.  A review of 
the August 1998 examination report reflects that the examiner 
conducted a thorough review of the record.  The examiner 
indicated that hearing test at the time of separation 
revealed normal hearing.  The examiner stated that she could 
not state that the noise exposure the veteran experienced in 
the military caused a hearing loss.  She could only accept 
this test at face value and assume it was accurate.  She did 
not indicate specifically any conclusion resulting from her 
assumption or why a definitive opinion could not be given.

The representative in an April 1998 statement asserts that 
the VA examination was not conducted in accordance with the 
instructions in the April 1998 Board Remand.  The 
representative states that the examiner did not provide the 
requested opinion and requests another examination pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
concurs with this request.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the veteran 
that, on remand, he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should accord the veteran a VA 
examination by a medical doctor who 
specializes in ear disorders, in order to 
ascertain the nature and etiology of any 
current bilateral hearing loss.  Any 
tests and studies deemed necessary should 
performed.  The claims folder should be 
furnished to the examiner in conjunction 
with the examination.  It is requested 
that the physician obtain a detailed 
inservice and post service history of 
noise exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any hearing 
loss diagnosed is related to the 
inservice acoustic trauma.  A complete 
rational for any opinion expressed should 
be included in the examination report.  
If the examiner is unable to render an 
opinion, the examiner should so state and 
provide an appropriate explanation.  

Thereafter case should be reviewed by the RO.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







